COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
  IN RE:                                                            No. 08-22-00051-CV
                                                  §
  JARED-LAWRENCE WILLIAMS,                                    AN ORIGINAL PROCEEDING
                                                  §
                                 Relator.                               IN MANDAMUS
                                                  §


                                  MEMORANDUM OPINION

       Relator, Jared-Lawrence Williams, proceeding pro se, filed a petition for writ of mandamus

seeking relief from an alleged action taken by the Honorable Yahara L. Gutierrez, Judge of the

65th District Court of El Paso County, Texas with respect to his claim that the trial court lacks

jurisdiction over him. Relator filed no record with the petition for writ of mandamus and the

appendix to the petition for writ of mandamus contained only an authenticated birth certificate, a

certified passport record, and some assumed name certificates.

       A party seeking mandamus relief bears the burden of providing this court with a record

sufficient to establish their right to relief. Walker v. Packer, 827 S.W.2d 833, 837 (Tex. 1992). The

record must include “a certified or sworn copy of every document that is material to the relator’s

claim for relief and that was filed in any underlying proceeding.” TEX.R.APP.P. 52.7(a)(1).

Additionally, relator must provide this court with “a certified or sworn copy of any order

complained     of,   or   any   other    document     showing     the    matter   complained     of.”
TEX.R.APP.P. 52.3(k)(1)(A). Relator has not provided this court with a copy of the order of which

he complains or with a record sufficient to establish his claim for relief. Due to the lack of an

adequate mandamus record, we are unable to determine whether the trial court abused its

discretion.   Accordingly,   we   deny   Relator’s    petition   for   writ   of   mandamus.   See

TEX.R.APP.P. 52.8(a).


                                             YVONNE T. RODRIGUEZ, Chief Justice
April 25, 2022

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  2